DETAILED ACTION
The papers submitted on 04 November 2021, amending claims 1, 8 and the title, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hauser et al. (US 3,976,415 A).
Hauser discloses a method for the injection molding of plastic material into a cavity of a mold by at least one injector whose opening and closing are operated through an electronic control unit (title/abstract; FIG. 1), the method comprising:
detecting and correcting, by said electronic control unit of said at least one injector, an undesired opening of the mold caused by any overpressure of the plastic material injected into the cavity (2:61+);
wherein detection of said undesired opening of the mold occurs through one or more transducer arrangements 23 provided outside the cavity of the mold (2:39-60; FIG. 1-3); and

Hauser further discloses a maximum opening value of the mold is established, and upon reaching which the opening of said at least one injector is interrupted or reduced (2:61-4:4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 3,976,415 A) in view of Kazmer (US 5,556,582 A) and Lawless, III et al. (US 2018/0001530 A1).
Regarding claim 1, Hauser discloses a method for the injection molding of plastic material into a cavity of a mold by at least one injector whose opening and closing are operated through an electronic control unit (title/abstract; FIG. 1), the method comprising:
detecting and correcting, by said electronic control unit of said at least one injector, an undesired opening of the mold caused by any overpressure of the plastic material injected into the cavity (2:61+);
wherein detection of said undesired opening of the mold occurs through one or more transducer arrangements 23 provided outside the cavity of the mold (2:39-60; FIG. 1-3); and

Hauser further discloses the method further comprising an initial auto-tuning step in which, upon defining a maximum opening value of the mold an opening of an injector is commanded at a time and there occurs, through said transducer arrangements, an impact of each injector relative to said maximum opening value, and such impact is monitored during electronic control of each injector during a subsequent molding cycle (3:36+).
Hauser does not appear to expressly disclose the injection is actuated by a plurality of autonomously controlled injectors or that the auto-tuning is performed sequentially for each injector.  
However, Kazmer discloses a method of controlling injection molding (title) which includes plural injectors independently controllable (FIG. 1; 3:54+, 4:21+). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hauser to include the plural injectors of Kazmer, because such plural injectors are known in the art and could be used in the Hauser process with expected results.
Further, Lawless discloses a process for monitoring/controlling injection molding (title/abstract) including monitoring the impact of sequentially opened valve gates (FIG. 6-7; ¶ 41).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hauser to include the sequential monitoring of Lawless, because such monitoring would allow for the impact of each gate to be controlled and could be used in the Hauser process with expected results.

Regarding claim 3, Hauser further discloses wherein a stationary mold half 16 on stationary mold platen 13 (FIG. 1-3, 2:24+) and wherein said transducer arrangements 23 are position on said molding machine plate (FIG. 3; 4:33+).
Regarding claim 5 and 7, Hauser further discloses magnetic induction type transducers (2:39+) for measuring deformation, flexion, torsion, or pressure (2:39+; 4:33+).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 3,976,415 A) in view of Kazmer (US 5,556,582 A) and Lawless, III et al. (US 2018/0001530 A1) as applied to claim 1 above, further in view of Huang et al. (A novel clamping force searching method based on sensing tie-bar elongation for injection molding).
Hauser does not appear to explicitly disclose sensor located on the slide columns.
However, Huang discloses a method of monitoring the clamp force of injection molds by including sensors on the tie-bars upon which the movable platen is displaced from the stationary platen (title/abstract, pp. 225-226; Fig. 4)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the sensor locations of Hauser to include locations such as on the tie-bars of Huang, because such locations are known in the art and could provide desirable clamping force information (Huang 1. Introduction pp. 224-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 3,976,415 A) in view of Kazmer (US 5,556,582 A) and Lawless, III et al. (US 2018/0001530 A1) as applied to claim 5 above, further in view of Huang et al. (US 2017/0252956 A1).

However, Huang discloses sensors for monitoring the parting line of an injection molding machine (title/abstract) which includes contact-type sensors (FIG. 1-4; ¶¶ 15, 36-37).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the type of sensor to include the contact-type sensors of Huang, because such sensors are known in the art and could be substituted for the sensors of Hauser with expected results.
Response to Arguments
Applicant’s amendments and arguments, see pp. 3-4, 8-9, filed 04 November 2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hauser, Kazmer, and Lawless, III et al. (US 2018/0001530 A1).
Applicant's arguments regarding the rejection of claim 8 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant contends that Hauser does not discuss an injector but rather a plasticizing screw. However, as discussed in Hauser the screw 3 is both for plasticizing, by the action of motor 4 and mechanical transmission 5, and for injecting, by the action of hydraulic, double-acting displacer unit 6 (FIG. 1; 2:11-23). The screw 3 therefore meets the plain and ordinary meaning of the claimed injector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742